FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD LYNN BIBLE,                        
              Petitioner-Appellant,
                                                  No. 07-99017
                v.
CHARLES L. RYAN, Director of the                   D.C. No.
                                                CV-98-01859-PGR
Arizona Department of
                                                     OPINION
Corrections,*
              Respondent-Appellee.
                                           
         Appeal from the United States District Court
                  for the District of Arizona
         Paul G. Rosenblatt, District Judge, Presiding

                   Argued and Submitted
          March 26, 2009—San Francisco, California

                         Filed July 1, 2009

     Before: Ronald M. Gould, Richard R. Clifton, and
               Jay S. Bybee, Circuit Judges.

                     Opinion by Judge Gould




  *Charles L. Ryan is substituted for his predecessor Dora B. Schriro as
Director of the Arizona Department of Corrections. Fed. R. App. P.
43(c)(2).

                                 8167
8170                     BIBLE v. RYAN
                          COUNSEL

Daniel D. Maynard (argued), Maynard Cronin Erickson Cur-
ran & Sparks, PLC, Phoenix, Arizona, for petitioner-
appellant, Richard Lynn Bible.

Terry Goddard, Kent Cattani, Robert J. Gorman, J.D. Nielsen,
Jeffrey A. Zick (argued), Office of the Attorney General for
Arizona, Phoenix, Arizona, for respondent-appellee, Charles
L. Ryan.


                          OPINION

GOULD, Circuit Judge:

   On April 12, 1990, Appellant Richard Lynn Bible (“Bible”)
was convicted of first-degree murder, kidnapping, and moles-
tation of a nine-year-old girl. He received a death sentence.
Bible now appeals the denial of his petition for writ of habeas
corpus by the United States District Court for the District of
Arizona. He asserts claims of constitutional error in both the
guilt and the penalty phases of his trial. The district court
issued a certificate of appealability on his claim of ineffective
assistance of counsel at the sentencing stage of his trial.

   Having carefully and independently evaluated the mitigat-
ing evidence and the aggravating evidence, we conclude that
Bible was not prejudiced by any of his counsel’s alleged
errors during the sentencing phase of his trial. There is no rea-
sonable probability that the sentencer would have reached a
different result in the absence of the alleged errors. We affirm
the district court’s denial of habeas relief.

                               I

                               A

   On June 6, 1988, around 10:30 a.m., the nine-year-old vic-
tim, Jennifer Wilson, began riding her bicycle to a ranch a
                         BIBLE v. RYAN                     8171
mile away from where her family was staying in Flagstaff,
Arizona. Her family passed her while driving to the ranch, but
Jennifer never arrived. The family began to look for her and
discovered her bicycle by the side of the road. Within an hour
of her disappearance, Jennifer’s mother called the Flagstaff
police to report her daughter missing. The Flagstaff police
arrived and immediately called in a helicopter, set up road-
blocks, and alerted the Federal Bureau of Investigation that
Jennifer was missing. A massive police search ensued. But it
was not successful.

   Jennifer’s mother told police that she saw a man driving a
royal blue Blazer-type vehicle at a high rate of speed around
the time her daughter went missing. Later that day, Bible
arrived at his brother’s home near Sheep Hill driving a dark
green or silver Blazer-type vehicle. Believing that Bible had
been stealing from him, Bible’s brother called the police and
described the vehicle. The detective who took Jennifer’s
mother’s statement realized that her description of the
“Blazer-type” vehicle and its driver substantially matched
Bible and the vehicle described by Bible’s brother. Police
next discovered that Bible had stolen a GMC Jimmy from a
police impound lot near Sheep Hill the day before. Later that
evening, police saw Bible driving the stolen GMC vehicle.
When police tried to stop Bible, a high-speed chase ensued.
The police pursued Bible until he rammed the GMC vehicle
into a cattle guard, ran from the vehicle, and hid in the woods.
Police located Bible using a tracking dog. He was hiding
under a ledge covered in twigs, leaves, and branches. Police
confiscated a knife on Bible’s person and a large folding knife
where Bible was hiding. Within hours of his arrest and on the
same day that Jennifer disappeared, Bible confessed to steal-
ing the GMC vehicle. Police held Bible without bail and con-
fiscated his clothing.

  In the stolen GMC, which had been used to deliver newspa-
pers, police found a blanket, numerous round rubber bands
but no rubber band bags, a piece of metal from the steering
8172                    BIBLE v. RYAN
column that had been cut open, a case of twenty 50-milliliter
bottles of “Suntory” vodka with two bottles missing, some
packets of Carnation “Rich” hot chocolate, a wrapped cigar
broken in two places, and a “Dutchmaster” cigar wrapper and
band in the ashtray. There was blood smeared inside and
under the vehicle, but testing did not reveal whether it was
human blood.

   For almost three weeks, Jennifer remained missing despite
the massive yet fruitless search effort. Finally, hikers hap-
pened upon Jennifer’s body on the top of Sheep Hill, not far
from where she had been last seen. Jennifer’s naked body was
hidden under branches and debris near a tree, with her hands
bound behind her back with a shoelace. Police secured the
area and processed the evidence found in the vicinity of Jenni-
fer’s body. One of her sneakers was found without a shoelace
near her body, and her panties were found in a nearby tree.
The victim’s head and genital area were severely decom-
posed, and she had multiple skull fractures and a broken jaw-
bone indicating that blows to her head caused her death.

   Around Jennifer’s body lay distinctive items: an unwrap-
ped, unsmoked cigar with two distinctive breaks in the same
pattern as the cigar found in the GMC; an empty ten-pack box
of Carnation “Rich” hot chocolate; two empty 50-milliliter
“Suntory” vodka bottles; and a piece of metal that perfectly
fit the GMC’s damaged steering column. Round rubber bands,
identical to those found in the GMC, were everywhere—on a
path near Jennifer’s body, on and under her body, in the tree
where her panties were found, near her other clothing, in the
leaves covering her body, in the tree above her body, under
a tree where one of her shoes was found, and in a rubber band
bag sitting five feet from her body.

  Near Jennifer’s body, there were several clusters of long
golden brown hair that were similar to her hair. Many of the
hairs were cut on one side and torn on the other. The investi-
gator was able to duplicate this pattern by using the knives
                         BIBLE v. RYAN                      8173
found on Bible when he was arrested, as well as other knives.
Mixed among the hair was a pubic-type hair that was similar
to Bible’s pubic hair samples. Hair similar to Bible’s hair was
also found on a sheet used to wrap Jennifer’s body and on her
t-shirt. The police found fibers on top of Sheep Hill that were
similar to the GMC seat covers and the blanket found in the
GMC. In addition, fibers found in a lock of hair near Jenni-
fer’s body were similar to fibers from Bible’s jacket. A blue
or purple fiber on the shoelace binding Jennifer’s hands also
matched the lining of Bible’s jacket.

   Several hairs on Bible’s clothing were similar to Jennifer’s
hair and were also cut on one side and torn on the other.
Police determined that hair found in the GMC was similar to
Jennifer’s hair. Blood on Bible’s shirt matched Jennifer’s
PGM 2+ subtype—a subtype shared by less than three percent
of the population. Bible has a PGM 1+ so the blood could not
have been his subtype.

                               B

   While still in jail for stealing the GMC, Bible was charged
with first-degree murder, kidnapping, and child molestation.
After a six-week trial, the jury found Bible guilty on April 12,
1990, of all charges. After the jury returned the verdict,
Bible’s lead attorney, Francis Koopman (“Koopman”), moved
for a pre-sentence psychological evaluation requesting Dr.
Otto Bendheim be appointed for this purpose and a sentencing
hearing date be set for at least sixty days later. The prosecutor
did not oppose Dr. Bendheim’s appointment, but asked that
Dr. Jeffrey Harrison be appointed as well. The court
appointed both doctors to perform a mental evaluation and
directed them to evaluate Bible’s mental condition at the time
he committed the offenses and discuss the relation of any
mental disease or defect to the offense. The court also sought
the doctors’ opinions on Bible’s potential for rehabilitation
and his feelings of remorse. After defense counsel stipulated
8174                     BIBLE v. RYAN
to the sixty-day deadline, the judge scheduled the sentencing
hearing for June 12, 1990.

   Dr. Bendheim filed his report after interviewing Bible on
three occasions and after reviewing “thousands of pages of [ ]
material concerning [Bible’s] background and present prose-
cution.” Dr. Bendheim’s findings supported the mitigating
evidence advanced by the defense: As Dr. Bendheim saw it,
Bible’s ability to conform his conduct to the law was substan-
tially impaired by alcohol and drug use. During the inter-
views, Bible had told Dr. Bendheim that he had been a heavy
user of drugs until four days before the crime and that he had
experienced serious withdrawal when he could not obtain
drugs for those days. Although Dr. Bendheim did not deter-
mine that Bible was legally insane, he opined that Bible suf-
fered from some diminished capacity at the time of the
offenses, “with not only curtailment of proper judgment but
also perhaps an inability to resist impulses” due to prolonged
drug and alcohol abuse. Dr. Bendheim went on to suggest that
“[i]n the absence of serious and prolonged voluntary con-
sumption of very dangerous drugs and alcohol and in the
absence of the withdrawal symptom-atology . . . these
offenses, more than likely would not have taken place.” And
because of Bible’s addiction and the resulting withdrawal
symptoms, “his general personality and character traits, made
it more difficult for [him] to live within the requirements of
the law.”

   Dr. Harrison opined that Bible had no “mental illness or
mental disorder requiring treatment” but does have “a very
serious characterological disturbance in the form of Antisocial
Personality Disorder.” He noted that “Bible displays an
absence of anger, depression and anxiety” and that “the most
likely explanation for his violent tendencies is his drug addic-
tion.” He concluded that Bible “clearly understood the wrong-
fulness of the action at the time of the crime.”

  Bible’s second chair defense attorney Lee Brooke Phillips
(“Phillips”) took the lead on Bible’s mitigation case. The
                            BIBLE v. RYAN                          8175
defense filed its sentencing memorandum on June 7, 1990.
The defense argued, basing its contentions on Dr. Bendheim’s
report, that Bible’s ability to appreciate the wrongfulness of
his conduct or to conform his conduct to the requirements of
the law was substantially impaired within the meaning of an
express statutory mitigating factor set forth in Ariz. Rev. Stat.
§ 13-703(G)(1). The defense also argued that there were non-
statutory mitigating factors such as a difficult family history
and a low risk of future criminal conduct (because he would
spend the rest of his life in prison). The defense in the sen-
tencing memorandum also argued that any lack of remorseful
feelings could not be used against Bible because he had cho-
sen not to admit guilt. Finally, defense counsel included a plea
for mercy.

   The next day, Phillips filed a motion to continue the mitiga-
tion aspect of the sentencing hearing. Phillips stated that he
was prepared to proceed on June 12 as scheduled “so that the
aggravation part of the hearing can go forward” but needed
additional time for the mitigation phase because of Dr. Bend-
heim’s report, which established “strong evidence of mental
impairment or diminished capacity as a result of severe drug
and alcohol addiction.” In addition, counsel stated that they
had just discovered that Bible “suffered significant health
problems as a child which could be the basis for his current
mental condition.” In support of the motion, Mrs. Bible,
Bible’s mother, gave an affidavit reciting that Bible had a dif-
ficult birth and was a sickly child, and that she had not pro-
vided Bible’s medical records to defense counsel earlier
because she “did not realize that these were the types of medi-
cal problems that [the defense] would be interested in.”
Defense counsel also moved for the appointment of additional
experts, specifically a psychiatrist, neuropsychiatrist or neu-
rologist, and a toxicologist. During the hearing on the motion,
Phillips clarified that he only wished to continue the expert
witness testimony for one week because Dr. Bendheim was
unavailable,1 but he was able to proceed with the aggravation
  1
   Dr. Bendheim later became available and testified at the hearing.
8176                         BIBLE v. RYAN
aspect and could present a majority of the mitigation wit-
nesses. Further, the defense team explained that they had met
with Bible three separate times for two hours each and had
“gone over his complete medical history” but Bible said he
was never hospitalized and “never had medical type problems
that [counsel] were concerned about.”2 Mrs. Bible was inter-
viewed after Bible’s conviction, but it was only in preparation
for the sentencing hearing, when Mrs. Bible was asked again
about her son’s medical history, that she mentioned his early
childhood illnesses. The court denied the motion to continue
and the motion for the appointment of additional experts, stat-
ing that Bible “has failed to use due diligence in preparing for
the sentencing hearing.”

   The sentencing hearing proceeded on June 12, 1990. The
defense presented extensive mitigation testimony by calling
thirteen witnesses during the three-day hearing. Bible’s family
and friends testified that Bible had a close relationship to his
family, that no abuse occurred during his childhood, and that
he was an affectionate youth.3 Mrs. Bible testified that she and
Bible’s father raised him, and he was the second of four chil-
dren. Mrs. Bible testified that, following a difficult delivery,
Bible’s lungs were so full of fluid that he was given an “ex-
ceptional amount of oxygen.” She said that Bible was contin-
ually ill as a child with fevers and allergies, and was
hospitalized for bronchitis or pneumonia. Further, she testi-
fied that Bible was a hyperactive child, and doctors prescribed
amphetamines to control him. Mrs. Bible also stated that
Bible complained of ringing in his ears and headaches but she
never took him to a neurologist and he never underwent a CT
scan.
  2
   Bible was only an infant or toddler when he was allegedly hospitalized.
  3
   Bible’s father, mother, sisters, brother, grandmother, ex-girlfriends,
defense investigator, and friends, among others, testified on his behalf at
the hearing.
                         BIBLE v. RYAN                      8177
   Mrs. Bible testified that Bible kept in touch with her when
he went to prison in 1981 for his previous sexual assault and
kidnapping convictions, and that he wrote her letters express-
ing his love for her and his family. After Bible was released
from prison in 1987, he sought counseling but stopped the
sessions for financial reasons. He also dated Josephine Sando-
val for about a year. Sandoval testified that they had a normal
relationship and Bible cared for and loved her young son.
Sandoval then described Bible’s avid drug use, stating that he
snorted cocaine and methamphetamines and may have used
drugs intravenously (though she was never a witness to it).
She also stated that when Bible used drugs, he was unpredict-
able, but when he was not using drugs, he was a “pretty nice”
guy.

   Bible’s father stated that he frequently took his sons hunt-
ing and fishing, that Bible had enjoyed those activities, and
that Bible never exhibited violence or aggression, nor was he
cruel to animals. Bible’s brother echoed this testimony.
Bible’s father also testified that Bible loved his nieces and had
never lost his temper with them. Bible’s father opined that if
Bible had committed the crimes charged, the only explanation
was drug use.

   Bible’s younger sister also testified. She stated that she and
Bible had been close and Bible had been protective of her.
She said that Bible was appropriate with her children, that he
liked children, and that he was a caring person. Several of
Bible’s friends also testified that Bible was sweet, caring, and
appropriate with children. Bible’s sister also described Bible’s
drug use. According to her, before Bible went to prison for
the 1981 sexual assault and kidnapping, Bible used drugs on
weekends, but after his release he used drugs more heavily.
Shortly before his arrest, Bible had told her he thought that he
was having a nervous breakdown.

  The defense investigator, Vanessa Lawson, testified that
she had found Bible socially appropriate, pleasant, coopera-
8178                     BIBLE v. RYAN
tive, and honest. He was remorseful toward the Wilson family
and frightened about his future. She also testified that Bible
had foiled an escape attempt while in jail because he feared
for the safety of a prison guard.

   Dr. Bendheim, the defense expert, also testified. He said
that Bible “conducted himself very well” during his inter-
views and was “polite, courteous, [and] cooperative.” He also
testified that (1) Bible had come from a good home, but he
began using alcohol and drugs in his early teens; (2) he had
abused drugs almost daily during the year before the murder;
(3) he was suffering from withdrawal at the time of the crime,
resulting in a state of diminished capacity; and (4) absent the
effects of drugs and alcohol, Bible would not have committed
the crimes.

   Dr. Bendheim stated that when drugs are used for many
months or several years and then withdrawn, “the person suf-
fers a great deal and tries to alleviate his suffering, often by
totally inappropriate means, . . . his capacity to conduct him-
self properly and decently is again diminished in many
instances.” Dr. Bendheim opined that Bible would have been
in a state of diminished capacity during this period of with-
drawal. Bible told Dr. Bendheim that he had been heavily
using drugs until four days before the crime, and “had serious
withdrawal symptoms, sweats, sleeplessness, nervousness,
agitation, and during that [time] he tried to find relief by eat-
ing sweets, honey, peanut butter, things of that nature.” Dr.
Bendheim accepted Bible’s account as a truthful description
of withdrawal symptoms.

  Dr. Bendheim then stated that prolonged use of amphet-
amines and cocaine can result in brain changes, and although
not easy to detect, such changes can be detected with certain
tools like brain scans or brain wave tests. Dr. Bendheim, how-
ever, noted that a number of physicians specialize in with-
drawal symptomatology and detoxification who have more
experience in the area than himself. He said that additional
                             BIBLE v. RYAN                            8179
tests could determine Bible’s mental impairment or the effect
that the severe drug use has had on his brain, and that he sup-
ported defense counsel’s need for additional examinations.
Dr. Bendheim stated that he “would suspect the possibility,
even probability [of demonstrable brain change], but I can’t
prove it without” tests.

   After defense counsel concluded, the prosecution called
one rebuttal witness, Detective Mike Rice, who had inter-
viewed Bible on the day of his arrest on June 6, 1988. Detec-
tive Rice stated that Bible did not appear to be impaired
during the interview and did not seem to be suffering from
withdrawal. According to Detective Rice, Bible did not
appear to have the “shakes” or chills, did not complain of
headaches, and did not request food, water, or medical help.
Bible told Detective Rice that it had been four or five days
since he last used drugs.

   Phillips’s closing argument focused on Bible’s drug use
and how that could have led to his impairment at the time of
the murder. Phillips described Bible’s love for his family and
urged the court not to be influenced by the public frenzy.

   In sentencing Bible, the judge found three aggravating cir-
cumstances existed beyond a reasonable doubt:4 (1) that Bible
previously had been convicted of a felony involving the use
or threat of violence (the 1981 convictions of sexual assault
and kidnapping); (2) that Bible had committed the murder in
an especially cruel manner because the victim suffered men-
tally and physically; and (3) that Bible was an adult and the
  4
    Arizona law at the time of Bible’s trial and sentencing required the
judge presiding over the trial to decide whether to impose the death pen-
alty. See Ariz. Rev. Stat. § 13-703(B) (1990). While the Supreme Court
later struck down Arizona’s capital sentencing scheme in Ring v. Arizona,
536 U.S. 584 (2002), the holding in Ring that aggravating factors must be
found by a jury rather than a judge “does not apply retroactively” to cases,
like this one, that are “already final on direct review.” Schriro v. Summer-
lin, 542 U.S. 348, 358 (2004).
8180                    BIBLE v. RYAN
victim was less than fifteen years of age at the time of the
offense. The court then considered and rejected the mitigating
circumstances regarding Bible’s drug use. It found that

    [N]either the defendant’s ability to appreciate the
    wrongfulness of his conduct [n]or to conform his
    conduct to the requirements of law were substan-
    tially impaired. Even the defense experts found that
    he appreciated the wrongfulness of his conduct. Doc-
    tor Bendheim only found that it would be more diffi-
    cult for the defendant to conform his conduct to the
    requirements of law, not substantial impairment.
    This difficulty was due more to his general personal-
    ity and character than to drugs.

    ...

    Even if the defendant had been experiencing a des-
    perate craving for drugs that day, Jennifer Wilson
    did not stand between him and his drugs, nor did she
    provide any means for him to obtain drugs. Her kill-
    ing had nothing to do with drugs.

    If the defendant’s condition were truly such that he
    would go into withdrawals so severe that he acted
    strange when deprived of drugs, then this would
    have manifested after his imprisonment in the
    County Jail on June 6. All the evidence is to the con-
    trary: there were no symptoms of withdrawal.

    This is not a mitigating circumstance.

    [T]he defendant was not intoxicated on June 6, 1988.
    Only two small bottles of vodka were missing from
    the carton. If the defendant consumed them, the
    amount of alcohol they contained would not suffice
    to make him intoxicated to the point where he would
    qualify for intoxication as a mitigating circumstance.
                         BIBLE v. RYAN                      8181
    The defendant denies that he was intoxicated on any-
    thing else, claiming instead that he was experiencing
    withdrawals due to drug deprivation for several days.
    No one who had contact with him on June 6 reported
    that he acted intoxicated. They said he acted normal.

    This is not a mitigating circumstance.

   The trial judge found that Bible did not have a difficult
family history and stated that the mutual love between him
and his family did not qualify as mitigating. In addition, the
trial judge determined that Bible was not remorseful and that
he presented a high risk of future criminal conduct. Conclud-
ing, the trial court stated that “even looking at the case in the
light most favorable to” Bible, there were no mitigating cir-
cumstances and no way to cumulate or aggregate them. The
trial court then sentenced Bible to death.

                               C

   Bible appealed his conviction and sentence. The Arizona
Supreme Court affirmed the judgment on direct appeal. State
v. Bible, 858 P.2d 1152 (Ariz. 1993). The Arizona Supreme
Court held that the trial court had erred in finding that Bible’s
prior conviction was an aggravating factor because “neither
the use nor the threat of violence was a necessary element
for” either kidnapping or sexual assault. Id. at 1207. Because
two aggravating circumstances remained, however, and
because the “trial court correctly characterized the lack of
mitigating evidence,” it affirmed Bible’s sentence. Id. at 1209,
1212. The Arizona Supreme Court reviewed the record and
concluded that “nothing submitted to the trial court qualifies
as more than de minimis evidence of mitigation” so there was
“simply nothing to weigh or balance.” Id. at 1212.

   The United States Supreme Court rejected Bible’s petition
for a writ of certiorari. Bible v. Arizona, 511 U.S. 1046 (1994)
(mem.).
8182                     BIBLE v. RYAN
   Bible filed a petition for state post-conviction relief
(“PCR”) on November 29, 1996. In his PCR petition, Bible
claimed that he received ineffective assistance of counsel at
the penalty phase. He attached several affidavits, including
one from a mitigation specialist, Mary Durand, who attested
that Bible’s mitigation investigation was “totally inadequate”
and did not meet the minimal requirements in a capital case
because

    No multi-generational or trans-generational family
    history was done by the defense, no review of birth,
    school, mental health, medical or employment
    records was done by the defense, no review of law
    enforcement, court records or D.O.C. records, and no
    complete psychological or psychiatric examination
    was conducted. No mitigation specialist or expert
    was ever consulted to determine needs.

Bible’s defense investigator, Lawson, agreed with Ms.
Durand’s assessment; the mitigation investigation she con-
ducted was “completely inadequate and fell well below the
standard of effective representation.” Phillips attested that the
sentencing preparation had not begun in 1988 as required by
the ABA guidelines for counsel in capital cases; and that he
had been unaware of the standards for presentation of mitiga-
tion in capital cases. A psychologist, Richard Lanyon, also
submitted an affidavit. Though Lanyon did not state that he
had ever personally evaluated Bible, he attested that “neurop-
sychological examination can document the effects of brain
damage” and “certain factors indicate that a neuropsychologi-
cal examination is warranted” such as “a difficult child birth,
oxygen deprivation in childhood, one or more high fevers in
childhood, headaches in childhood, and inhalation of vapors
in childhood.” The affidavit did not state, however, that Bible
suffered from any brain damage.

   The PCR court denied Bible’s claim of ineffective assis-
tance of counsel at sentencing on November 24, 1997. It held
                         BIBLE v. RYAN                       8183
that Bible’s claim was speculative, stating “[t]here is . . . no
credible assertion, supported by affidavit, showing what miti-
gation evidence might have been discovered, or argument as
to how the evidence might have resulted in a different sen-
tence. An evidentiary hearing is not required where Petitioner
stops short of revealing what relevant evidence would have
been presented.”

   Bible filed a federal habeas petition in the District of Ari-
zona on October 15, 1998. The district court denied Bible’s
petition and granted a certificate of appealability on the issue
of ineffective assistance of counsel at the penalty stage on
July 25, 2007. The district court then denied Bible’s motion
for reconsideration.

   On appeal, having considered the issue of ineffective assis-
tance of counsel at the penalty stage, we reject this claim
under the appropriate standard for reviewing the denial of a
petition for habeas corpus under 28 U.S.C. § 2254.

                               II

   We review a district court’s denial of a habeas petition de
novo. Mejia v. Garcia, 534 F.3d 1036, 1042 (9th Cir. 2008).
Bible filed this petition after the effective date of the Antiter-
rorism and Effective Death Penalty Act of 1996 (“AEDPA”).
Thus, we apply AEDPA deference to any state court decision
on the merits. Id. We must deny a habeas petition unless the
state court’s adjudication of the claims resulted in a decision
that was contrary to, or involved an unreasonable application
of, clearly established federal law as determined by the United
States Supreme Court or was based on an unreasonable deter-
mination of the facts in light of the evidence presented before
the state courts. 28 U.S.C. § 2254(d). The Supreme Court
need not apply a specific legal rule to an identical fact pattern
as in the instant case for that rule to qualify as clearly estab-
lished law. Panetti v. Quarterman, 127 S. Ct. 2842, 2858
(2007). And Ninth Circuit precedent may provide persuasive
8184                     BIBLE v. RYAN
authority for purposes of determining whether a state court
decision is an unreasonable application of Supreme Court pre-
cedent. Mejia, 534 F.3d at 1042.

                              III

   Bible contends that he received ineffective assistance of
counsel at sentencing because his counsel did not diligently
pursue mitigation evidence and provided little guidance to the
mental health expert. Regardless of any mitigation case defi-
ciencies, given the significant mitigating evidence actually
presented, the speculative mitigating evidence counsel failed
to introduce is insufficient to outweigh the powerful aggravat-
ing circumstances surrounding Jennifer’s murder. We con-
clude that the Arizona court’s determination that Bible
suffered no prejudice was not unreasonable.

   [1] To prevail on a claim of ineffective assistance of coun-
sel, Bible must show that (1) his trial counsel’s performance
“fell below an objective standard of reasonableness” and (2)
“there is a reasonable probability that, but for counsel’s
unprofessional errors, the result of the proceeding would have
been different.” Strickland v. Washington, 466 U.S. 668, 688,
694 (1984). A “[f]ailure to make the required showing of
either deficient performance or sufficient prejudice defeats the
ineffectiveness claim.” Id. at 700. We “need not determine
whether counsel’s performance was deficient before examin-
ing the prejudice suffered by the defendant as a result of the
alleged deficiencies.” Id. at 697.

   Establishing prejudice in the death sentence context
requires a showing that “there is a reasonable probability that,
absent the errors, the sentencer . . . would have concluded that
the balance of aggravating and mitigating circumstances did
not warrant death.” Id. at 695. The defendant “ ‘bears the
highly demanding and heavy burden [of] establishing actual
prejudice.’ ” Allen v. Woodford, 395 F.3d 979, 1000 (9th Cir.
2005) (quoting Williams v. Taylor, 529 U.S. 362, 394 (2000));
                         BIBLE v. RYAN                     8185
see also Strickland, 466 U.S. at 691 (“An error by counsel,
even if professionally unreasonable, does not warrant setting
aside the judgment of a criminal proceeding if the error had
no effect on the judgment.”).

   [2] We conclude that, after considering the mitigating evi-
dence, “both that which was introduced and that which was
omitted or understated,” Mayfield v. Woodford, 270 F.3d 915,
928 (9th Cir. 2001) (en banc), alongside the aggravating evi-
dence, Bible cannot demonstrate that his counsel’s perfor-
mance at sentencing prejudiced him. See Strickland, 466 U.S.
at 691. This is so because given the aggravating factors
related to Jennifer’s murder, we cannot say that there is a rea-
sonable probability that the sentence would have been differ-
ent. The cruelty of the murder, in which Bible stripped and
bound his child victim with her own shoelace, could not have
been lost on the sentencing judge, and all theories of mitiga-
tion were speculative or were patently insufficient to over-
come these aggravating factors.

   Bible alleges that his attorneys were ineffective because
they did not conduct an adequate investigation into Bible’s
social and medical history. His argument is: if his counsel had
investigated further, they would have learned that Bible had
suffered from high fevers and other illnesses as a small child,
and they could have relayed this information to Dr. Bendheim
and others. Then, the evaluating doctors may have conducted
further tests to determine whether Bible had brain damage as
a result of his childhood illnesses.

   [3] Bible does not contend that he actually suffers from
organic brain damage and he submitted no evidence of that;
he merely argues that his childhood events are potential
causes of brain dysfunction that can be an explanation for vio-
lent behavior. Bible’s argument, as we see it, relies on specu-
lation that he may have some type of organic brain
dysfunction or disorder. This speculation is not sufficient to
establish prejudice. See Gonzalez v. Knowles, 515 F.3d 1006,
8186                    BIBLE v. RYAN
1015-16 (9th Cir. 2008) (“As to the failure to investigate men-
tal health mitigation, Gonzalez does not contend that he actu-
ally suffered from a mental illness; he merely argues that if
tests had been done, and if they had shown evidence of some
brain damage or trauma, it might have resulted in a lower sen-
tence. Such speculation is plainly insufficient to establish
prejudice.”); see also King v. Schriro, 537 F.3d 1062, 1074
(9th Cir. 2008) (concluding that there was no prejudice where
the petition did not contain information that would show what
the results of a more complete social and medical history
would have been); Raley v. Ylst, 470 F.3d 792, 802 (9th Cir.
2006) (denying habeas relief where counsel’s experts had not
conclusively opined the defendant had a mental defect and
their testimony would have opened the door to other damag-
ing evidence). Bible does not demonstrate that the results of
further testing would have found a brain disorder. In his peti-
tion to the PCR court, Bible submitted a brief affidavit from
a psychologist who opined that a neurological examination
could document the effects of brain damage, but did not
express the opinion that Bible suffered from any effects from
early illnesses. Bible has not shown that more tests would
have discovered and disclosed mitigation evidence sufficient
to establish prejudice.

   [4] Further, at sentencing his counsel introduced evidence
of Bible’s potential brain damage from drug and alcohol
abuse, and so any further evidence of this speculative brain
damage would have been cumulative. The sentencing judge
heard that Bible may have brain damage, as well as dimin-
ished capacity, due to his extensive drug and alcohol abuse.
Phillips presented evidence of Bible’s history of drug and
alcohol abuse through the expert witness and testimony of
family and friends. Phillips also elicited testimony from Mrs.
Bible that her son had experienced a difficult childbirth,
needed oxygen when he was born, and had a history of high
fevers, though he never tied that evidence to any potential for
brain damage. Cumulative evidence of diminished capacity,
duplicating what was presented, does not create a reasonable
                         BIBLE v. RYAN                      8187
probability that the sentence would have been different. See
Babbitt v. Calderon, 151 F.3d 1170, 1176 (9th Cir. 1998)
(“Even if counsel’s actions were deficient, Babbitt cannot
show prejudice. Again, the evidence he now seeks to intro-
duce is largely cumulative of the evidence actually presented
during the penalty phase.”). We conclude that there is no rea-
sonable probability that the judge would have imposed a dif-
ferent sentence in light of Bible’s speculative theory of
possible brain damage from childhood illnesses. The sentenc-
ing judge heard evidence of Bible’s potential brain damage
and sentenced Bible to death in the face of that evidence. The
Arizona Supreme Court, conducting an independent review of
the evidence, stated that none of the evidence that Bible’s
counsel presented qualified as more than de minimis evidence
of mitigation. Bible, 858 P.2d at 1212.

   “In assessing prejudice, we reweigh the evidence in aggra-
vation against the totality of available mitigating evidence.”
Wiggins v. Smith, 539 U.S. 510, 534 (2003); see also Brown
v. Ornoski, 503 F.3d 1006, 1016 (9th Cir. 2007) (denying a
petition for habeas relief based on extensive aggravating evi-
dence); Allen v. Woodford, 395 F.3d at 1008-09 (same). In
Brown, the defendant had a prior conviction for rape of a
young girl, had raped and murdered a young victim in the
case, and had called the family after the event, tormenting
them. Brown, 503 F.3d at 1016. In those circumstances, the
additional evidence of the defendant’s abuse as a child, his
dyslexia, and his attention deficit disorder were insufficient to
undermine confidence in the sentence. Id. In Allen, the defen-
dant proffered many witnesses who would have testified
about the poor conditions that he lived in as a child, the loss
of his sister during childhood, his hard working nature, his
involvement in the church, and the close family ties he had.
395 F.3d at 1002-03. Allen’s evidence did not undermine our
confidence when considered in light of the defendant’s “long
history of orchestrating and committing violent robberies and
burglaries,” his direction of the murder of a witness from
prison, and his lack of remorse. Id. at 1009. In Woodford v.
8188                     BIBLE v. RYAN
Visciotti, the Supreme Court held that the California Supreme
Court’s decision—that Visciotti had suffered no prejudice
from his counsel’s failure to investigate and present evidence
of a difficult childhood, seizure disorders, psychological
abuse, and brain damage because of overwhelming aggravat-
ing factors—was not unreasonable. 537 U.S. 19, 26 (2002)
(per curiam). The evidence of a minimal brain injury had been
introduced to the jury, though Visciotti’s counsel had made
some key concessions in closing argument. Id. at 25. Never-
theless, because of Visciotti’s cold-blooded execution-style
crimes, the California Supreme Court’s decision that coun-
sel’s deficiencies did not undermine confidence in the out-
come was not unreasonable. Id. at 27.

   [5] Bible, like the defendants in Brown, Allen, and Visciotti
has a significant amount of aggravating circumstances that he
would need to overcome. He had murdered a nine-year-old
child in an especially cruel manner. While significant aggra-
vating circumstances do not preclude a conclusion of preju-
dice, we cannot conclude here that the Arizona court’s
decision was unreasonable. Bible’s speculative evidence does
not give rise to a reasonable probability that Bible’s sentence
would have been different in light of the aggravating factors.
It is possible that Bible may have brain damage from child-
hood illnesses. But Bible’s possible brain damage due to drug
addiction was presented at the sentencing hearing. None of his
mitigation evidence, including his possible brain damage due
to his extensive drug use, altered the judge’s sentence. We
hold that the absence of evidence that was cumulative of what
had already been presented and that was speculative in nature
does not undermine our confidence in the outcome of Bible’s
sentencing hearing. Under the applicable standard of review,
we cannot properly say that the Arizona court’s decision that
Bible suffered no prejudice was an unreasonable application
of Strickland.
                              BIBLE v. RYAN                             8189
  Based on the highly deferential AEDPA standard, Bible is
not entitled to habeas relief on this claim.5

   AFFIRMED.




   5
     Bible also raises several other issues that have not been certified for
appeal. These include whether Bible was denied a fair trial because of pre-
trial publicity, trial publicity, and courtroom atmosphere, whether Bible
was denied a fair trial because of the trial court’s denial of a motion to
change venue, whether Bible received ineffective assistance of counsel at
the jury voir dire and the guilt phase of the trial, whether the voir dire was
insufficient, whether Bible’s Confrontation rights were violated, and
whether there was sufficient evidence for the trial court to find the aggra-
vating circumstance that Jennifer’s murder was especially cruel. After
ordering the parties to brief all of the uncertified issues, we carefully
examined each of them, applying the Miller-El v. Cockrell, 537 U.S. 322
(2003) standard, which requires a petitioner to “ ‘demonstrate that reason-
able jurists would find the district court’s assessment of the constitutional
claims debatable or wrong.’ ” Id. at 338 (quoting Slack v. McDaniel, 529
U.S. 473, 484 (2000)). We agree with the district court’s determination
that these uncertified claims do not meet this standard.